Name: Commission Regulation (EEC) No 3082/83 of 31 October 1983 amending Regulation (EEC) No 2964/82 laying down detailed rules implementing Council Regulation (EEC) No 2958/82 laying down special measures for the 1982/83 marketing year in respect of olive oil producer organizations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 83 Official Journal of the European Communities No L 301 /51 COMMISSION REGULATION (EEC) No 3082/83 of 31 October 1983 amending Regulation (EEC) No 2964/82 laying down detailed rules implemen ­ ting Council Regulation (EEC) No 2958/82 laying down special measures for the 1982/83 marketing year in respect of olive oil producer organizations HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2964/82 (*) is hereby amended as follows : 1 . In the title, ' the 1982/83 marketing year' is replaced by 'the 1982/83 and 1983/84 marketing years'. 2 . In Article 1 (2) of Regulation (EEC) No 2964/82, 'for 1982/83 ' is replaced by 'for 1982/83 or 1983/84'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Whereas Council Regulation (EEC) No 2892/83 (3) amended Regulation (EEC) No 2958/82 (4) by exten ­ ding the period of validity of the special measures in respect of olive oil producer organizations until the end of the 1983/84 marketing year ; whereas the period of validity of the detailed rules for the applica ­ tion of Regulation (EEC) No 2958/82 should also be extended, after making the necessary adjustments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . O OJ No L 285, 18 . 10 . 1983 , p. 11 . (4) OJ No L 309 , 5 . 11 . 1982, p. 28 . (5) OJ No L 310 , 6 . 11 . 1982, p. 5 .